Citation Nr: 1334210	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

As explained by the Board in the August 2013 remand, the Veteran's claim for service connection for pulmonary asbestosis was granted by a September 2009 rating decision wherein he was assigned a noncompensable initial evaluation.  However, the Veteran submitted private treatment records in May 2010, within one year of the September 2009 rating decision.  Therefore, the September 2009 rating decision did not become final and the issue on appeal is entitlement to a compensable initial evaluation for pulmonary asbestosis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the record shows that the Veteran is retired.  He has not stated nor does the record reveal that he is unemployed due to the service-connected disability on appeal.  The Board accordingly finds that a claim for a TDIU has not been raised and, therefore, referral of the issue is not required.

As noted by the Board in the November 2012 and August 2013 remands, the issue of entitlement to service connection for depression, claimed as secondary to service-connected disabilities was raised by the Veteran's representative in an October 2012 Written Brief Presentation.  However, because the claim has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ), the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  The record does not reflect that action on this issue has been taken.  Therefore, the issue is again referred to the AOJ for development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the prior remand requested that the Veteran be sent a Supplemental Statement of the Case (SSOC) to his proper address.  The AMC contacted the Veteran in September 2013, verified his current mailing address, and sent a copy of the SSOC to the Veteran's current address as confirmed by the Veteran.  Therefore, the remand directives were completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, prior to adjudicating the Veteran's claim on the merits, the Board finds that another remand is required to provide a new VA examination.   

Historically, the Veteran was provided a VA examination in August 2009 wherein he was diagnosed with asbestosis with mild dyspnea.  The private medical treatment records and VA treatment records showed x-ray findings of scarring of the Veteran's lungs to include pleural plaques.  The VA treatment records reflect diagnoses of asbestosis and records from Concord Pulmonary Medicine include assessments of chronic obstructive pulmonary disease (COPD).  Recently, the Veteran was provided a VA examination on June 5, 2013.  With respect to a diagnosis, instead of checking the box entitled "interstitial lung disease" (which includes asbestosis), the examiner checked the box entitled "Other" and listed the current diagnosis as "lung disease due to external agents" and also noted "other diagnosis" as pulmonary asbestosis diagnosed in July 2008.  The examiner stated that the current pulmonary function test (PFT) findings were most likely due to his service-connected asbestosis exposure.  The examiner explained that DLCO was mildly reduced, though still in a normal range, and consistent with asbestosis.  

Subsequent to the VA examination report, in a signed June 7, 2013 VA note, a VA pulmonologist noted review of the June 6, 2013 PFT results.  The interpretation was that the spirometry revealed a "mild obstructive ventilatory defect."  The pulmonologist suggested clinical correlation.  Specifically, he explained that obstructive airway disease in the presence of normal DLCO indicated that the Veteran had chronic bronchitis or asthma.  Clinical correlation was indicated for differentiation of the two diseases.  Comparison was made with an August 2009 study and the examiner noted that there was no significant change and mild obstructive airway disease was present in both studies.  While the June 2013 VA examiner indicated that the DLCO results were normal for a person with asbestosis, the examiner did not appear to diagnose the Veteran with interstitial lung disease, which the Veteran is specifically rated for under 38 C.F.R. § 4.97, Diagnostic Code 6833.  Further, the VA pulmonologist indicated that the normal DLCO results suggested bronchitis or asthma-which is contrary to the VA examiner's statement.  

With respect to the unique facts of this case, it is unclear as to whether there has been a change in diagnosis with respect to the Veteran's service-connected pulmonary asbestosis or whether the suspected asthma or bronchitis represent separate and distinct disabilities.  

38 C.F.R. § 4.13, Effect of change of diagnosis, states that:  

"The repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  The relevant principle enunciated in § 4.125, entitled 'Diagnosis of mental disorders,' should have careful attention in this connection."  Id.  

The provisions of 38 C.F.R. § 4.125(b), although specific to mental disorders, direct that: "If the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition."  Id.  

Here, if the Veteran's diagnosis has changed, such a change may warrant the reassignment of a diagnostic code and, in turn, the possibility of an award of a higher initial evaluation.  See 38 C.F.R. §§ 4.13, 4.97, Diagnostic Code 6602 (2013).  In light of the uncertain medical evidence regarding the Veteran's currently diagnosed service-connected disability, a new VA examination is required prior to adjudication of the Veteran's claim.  See Jones v. Principi, 3 Vet. App. 396, 401 (1992) (holding that the Board must remand for a new examination where the evidence does not indicate how much of the veteran's disability is due to his service-connected condition and how much is due to his non-service-connected condition); cf. Tatum v. Shinseki, 23 Vet. App. 152, 158-59 (2009) (holding that the Board's finding that a rating reduction for service-connected peptic ulcers was proper where the Veteran no longer had active ulcers was in error because the Veteran had other gastrointestinal diagnoses that the Board should have considered rating under a new diagnostic code as a change in the diagnosis of the service-connected disability).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected pulmonary asbestosis.  All indicated tests and studies are to be performed.  After examination of the Veteran and review of the claims file and the examination results, the examiner should provide opinions as to the following:  

(a)  List all diagnoses with respect to the Veteran's respiratory system.  Specifically, address whether the Veteran has a current diagnosis of pulmonary asbestosis, bronchitis, COPD, and/or asthma.  

Please comment on the June 2013 VA examination report wherein the Veteran was diagnosed with "lung disease due to external agents," and the June 7, 2013 VA note indicating that the Veteran had obstructive airway disease and clinical correlation was needed to differentiate between a diagnosis of asthma versus bronchitis.  

(b)  If the Veteran is not currently diagnosed with pulmonary asbestosis, address whether any other diagnosis provided represents a change in diagnosis from the pulmonary asbestosis that was service-connected by the September 2009 rating decision.  

Explain whether the change in diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.

(c)  If the Veteran is diagnosed with pulmonary asbestosis as well as other disabilities, state whether the Veteran's service-connected symptoms may be differentiated from the non-service connected disabilities and their symptoms.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Provide a clear rationale for any opinion reached.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record.  Consider whether any change in diagnosis warrants the reassignment of a diagnostic code and provide reasons as to the reassignment.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



